UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19086 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4101 Whiteside St. Los Angeles, Ca. (Address of principal executive offices) (Zip Code) (323) 266-8765 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x As of June 3, 2013, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 29,485,304 Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND SUBSIDIARY FORM 10-Q FOR THE QUARTER ENDED JANUARY 31, 2013 TABLE OF CONTENTS Page PART 1 FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of January 31, 2013 and April 30, 2012 (Unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months EndedJanuary 31, 2013 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for theNine Months Ended January 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DRINKS AMERICAS HOLDINGS, LTD., AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets Total current assets Property and equipment, net Investment in equity investees Intangible assets Deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Preferred stock redemption liability Commitments and contingencies Line of credit, related party Convertible note payable, net of debt discount of $0 and $0 Investor note payable Notes and loans payable, related party Notes and loans payable Total current liabilities Long term debt Deferred rent payable Total liabilities Stockholders' equity: Preferred stock: $0.001 par value; 1,000,000 shares authorized; Series A Convertible: $0.001 par value; 2,884 and 10.544 shares issued and outstanding as of January 31, 2013 and April 30, 2012 3 11 Series B: $10,000 par value; 13,837 issued and outstanding as of January 31, 2013 and April 30, 2011 - - Series C: $1.00 par value; 773,497 and 635,835 issued and outstanding as of January 31, 2013 and April 30, 2012 - - Series D Convertible: $0.001 par value; 114,000 and 0 shares issued and outstanding as of January 31, 2013 and April 30, 2012 - Common stock, $0.001 par value; 900,000,000 shares authorized; 29,485,304 and 21,279,339 issued and outstanding as of January 31, 2013 and April 30, 2012 Additional paid-in capital Accumulated deficit ) ) Total Drinks Americas Holdings, Ltd. stockholders' equity ) Equity attributable to non-controlling interest ) Total equity ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended January 31, 2013 For the three months ended January 31, 2012 For the nine months ended January 31, 2013 For the nine months ended January 31, 2012 Sales Cost of sales Gross margin Operating expenses Selling, general and administrative Impairment losses - - - Loss on settlement of royalty agreement - - - Total operating expenses Net loss from operations ) Other income (expense) Interest ) ) ) Gain on change in fair value of derivative - - - Other expense - ) - ) Gain on settlement of accounts payable - Gain on disposal of product line - - - Total other income (expense) ) ) Net loss before non-controlling interest ) ) ) Net loss attributable to non-controlling interest - - ) - Net loss attributable to Drinks America Holdings, LTD $ ) $ $ ) $ ) Basic loss per common share $ ) $ $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended January 31, 2013 For the nine months ended January 31, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment losses - Bad debt expense - Stock-based compensation for services Non-controlling interest - Gain (loss) on settlement of debts ) ) Non-cash interest income - ) Non-cash interest expense Gain on sale of interest in products line - ) Gain on change in fair value of derivative liability - ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventories ) (Increase) decrease in other current assets ) (Increae) decrease in deposits ) Decrease in other assets - Increase in commitments and contingencies - Decrease (increase) in accounts payable Decrease (increase) in accrued expenses ) Decrease (increase) in deferred rent payable ) - Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from line of credit Proceeds from common stock subscription - Net repayments of related party loans ) ) Retirement of Series B Preferred Stock - - Proceeds from the issuance of notes payable Repayments of notes repayable ) ) Proceeds from notes payable, related party - Proceeds from convertible notes payable related party - Net cash provided by financing activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for taxes $
